Per Curiam:
When the court announced its decision upon this appeal directing judgment to be entered for the plaintiff for the sum of §300,000, we overlooked the finding of fact that the plaintiff had suffered only nominal damages, and, understanding from the record that the facts were undisputed from which this court found that the plaintiff had suffered damages for that amount, we thought that we could direct the proper judgment to be entered and thus save the parties the expense of another trial. In view, however, of the position taken by the defendant in its brief before the Court of Appeals and the recent decision of that court in Elliott v. Guardian Trust Co. (204 N. Y. 212) it would quite plainly appear that this court was in error in directing judgment for the plaintiff rather than directing a new trial. This court cannot make a finding as to the damages, even though the facts are undisputed from which the conclusion of fact that damages were sustained would flow. As, however, the defendant objects to out amending this order without ordering a reargument and as it has not been heard upon the question, the court will, of its own motion, order a reargument of this appeal. Order to be settled on notice. Present—Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Reargument ordered. _